Name: Regulation (EU) NoÃ 1152/2012 of the European Parliament and of the Council of 21Ã November 2012 amending Council Regulation (EC) NoÃ 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy
 Type: Regulation
 Subject Matter: international law;  fisheries;  economic geography
 Date Published: nan

 14.12.2012 EN Official Journal of the European Union L 343/30 REGULATION (EU) No 1152/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 November 2012 amending Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Union fishing vessels have equal access to Union waters and resources, subject to the rules of the common fisheries policy. (2) Regulation (EC) No 2371/2002 (3) provides for a derogation from the equal access rule, whereby Member States are authorised to restrict fishing to certain vessels in waters up to 12 nautical miles from their baselines. (3) On 13 July 2011, in accordance with Regulation (EC) No 2371/2002, the Commission presented a report to the European Parliament and to the Council on the arrangements concerning access to fisheries resources within the 12 nautical mile zone. That report concluded that the access regime is very stable and that it has continued to operate satisfactorily since 2002. (4) Rules in place restricting access to fisheries resources within the 12 nautical mile zone have had positive effects on conservation by restricting fishing effort in the most sensitive part of Union waters. Those rules have also preserved traditional fishing activities which are important for the social and economic development of certain coastal communities. (5) The derogation entered into force on 1 January 2003 and is to expire on 31 December 2012. Its validity should be extended pending the adoption of a new regulation, based on the Commission proposal for a regulation of the European Parliament and of the Council on the common fisheries policy. (6) Regulation (EC) No 2371/2002 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 In Article 17(2) of Regulation (EC) No 2371/2002, the first subparagraph is replaced by the following: 2. In the waters up to 12 nautical miles from baselines under their sovereignty or jurisdiction, Member States shall be authorised from 1 January 2013 to 31 December 2014 to restrict fishing to fishing vessels that traditionally fish in those waters from ports on the adjacent coast. This shall be without prejudice to the arrangements for Union fishing vessels flying the flag of other Member States under existing neighbourhood relations between Member States and the arrangements contained in Annex I, fixing for each Member State the geographical zones within the coastal bands of other Member States where fishing activities are pursued and the species concerned.. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 21 November 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) OJ C 351, 15.11.2012, p. 89. (2) Position of the European Parliament of 25 October 2012 (not yet published in the Official Journal) and decision of the Council of 13 November 2012. (3) OJ L 358, 31.12.2002, p. 59.